motion. The district court found that counsel was not "far off to have told
                Mr. Beard . . . it would be likely that, assuming the State was seeking
                large habitual that I likely would sentence [him] as a large habitual . . .
                and would likely result in a life sentence as opposed to the 8 to 20 that
                was being offered." The district court also found that Beard understood
                the plea offer and the sentencing consequences and entered his guilty plea
                knowingly and voluntarily. Our review of the record reveals that Beard
                failed to either provide a substantial, fair, and just reason which required
                the withdrawal of his plea, see Crawford, 117 Nev. at 721, 30 P.3d at 1125,
                or demonstrate that counsel's performance was deficient, see Strickland v.
                Washington, 466 U.S. 668, 687-88 (1984); see also Missouri v. Frye, 566
                U.S. „ 132 S. Ct. 1399, 1405-06 (2012); Lafter v. Cooper, 566 U.S.
                        , 132 S. Ct. 1376, 1384 (2012). Therefore, because Beard failed to
                satisfy his burden and prove that his plea was invalid, see Molina v. State,
                120 Nev. 185, 190, 87 P.3d 533, 537 (2004), we conclude that the district
                court did not abuse its discretion by denying his motion, Johnson v. State,
                123 Nev. 139, 144, 159 P.3d 1096, 1098 (2007).
                            Second, Beard contends that the district court abused its
                discretion by imposing a sentence constituting cruel and unusual
                punishment. We disagree.
                            This court will not disturb a district court's sentencing
                determination absent an abuse of discretion.     Parrish v. State, 116 Nev.
                982, 989, 12 P.3d 953, 957 (2000). Beard has not alleged that the district
                court relied solely on impalpable or highly suspect evidence or that the
                sentencing statutes are unconstitutional.   See Chavez v. State, 125 Nev.
                328, 348, 213 P.3d 476, 489-90 (2009). Beard's prison term of 8-20 years
                falls within the parameters provided by the relevant statute, see NRS

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                    207.010(1)(a), and is not so unreasonably disproportionate to the gravity of
                    the offense and his history of recidivism as to shock the conscience,
                    CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22(1979); see also
                    Ewing v. California, 538 U.S. 11, 29 (2003) (plurality opinion); Harmelin v.
                    Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion). We conclude
                    that the district court did not abuse its discretion at sentencing, and we
                                ORDER the judgment of conviction AFFIRMED.




                                                                                         J.




                                                                                         J.



                    cc:   Hon. Elissa F. Cadish, District Judge
                          Law Offices of Martin Hart, LLC
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    ageP